Citation Nr: 1115552	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  03-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of injuries to the neck, left shoulder, left knee, left leg, and left testicle during vocational rehabilitation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1982 to November 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2009, as support for his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  In November 2009, the Board remanded the § 1151 claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In February 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

Unfortunately, still further development and consideration is necessary prior to adjudicating this claim on appeal.  So, regrettably, the Board is again remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim, unless no reasonable possibility exists that such assistance would aid in substantiating this claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Although the record is not entirely consistent, the Veteran has reported that in the course of a VA Vocational Rehabilitation program in approximately August 2006, while at a farrier school, he was injured by a horse.  He testified during his September 2009 hearing that the horse was very large and sat on him as he was shoeing the animal, whereas his contemporaneous VA treatment records indicate, instead, that the horse kicked him as he was shoeing it.  In any event, regardless of the specific manner of injury in that accident, he asserts he has chronic residual disability as a result of this horse-shoeing accident - including affecting his neck, left shoulder, left knee, left leg, and left testicle, thereby entitling him to § 1151 compensation.  Altogether, his VA treatment records and available vocational rehabilitation records seem to confirm that he did suffer neck and shoulder injuries after attempting to shoe a horse in August 2006.

But it has to be clarified whether there are any additional vocational rehabilitation records.  In its November 2009 remand, the Board directed the RO/AMC to obtain the Veteran's VA vocational rehabilitation records.  Subsequently, the RO/AMC did obtain several vocational rehabilitation records.  So it appears there was substantial compliance with the Board's prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  However, the Veteran indicates there seemingly are still additional vocational rehabilitation records that need to be obtained.  As evidence of this, he notes considerable time gaps in the records in the file suggesting some others are missing or not accounted for.  See his March 2011 statement.  So there has to be some confirmation of whether this is indeed the case before deciding the appeal.

The RO/AMC also needs to obtain the Veteran's Social Security Administration (SSA) records.  Since the Board's prior November 2009 remand, there are now documents in the file showing he has been awarded disability benefits by this other Federal agency, although the medical records underlying this award were not obtained by the RO/AMC.  A June 2010 SSA award notice recognized his severe impairments of the neck, back and shoulder pain.  The decision specifically indicated "[the Veteran] injured his neck and lower back when a horse fell on him while trying to put a horseshoe on him."  Thus, these SSA records may be highly pertinent to his § 1151 claim since these SSA medical records might provide further information regarding the horseshoeing-related injury at issue.  When, as here, VA is put on notice of the existence of relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Lind v. Principi, 3 Vet. App. 493, 494 (1992); and Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

A VA compensation examination and opinion are also needed to properly adjudicate this § 1151 claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability was service connected.  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a) (West 2002).  

Specifically, a disability or death is considered a qualifying additional disability or a qualifying death if it was not the result of the Veteran's willful misconduct, and the disability or death was proximately caused (A) by the provision of training and rehabilitation services by the Secretary (including by a service-provider used by the Secretary for such purposes under section 3115 of this title) as part of an approved rehabilitation program under chapter 31 of this title, or (B) by participation in a program (known as "compensated work therapy program") under section 1718 of this title.  38 U.S.C.A. § 1151(a)(2).

Moreover, it must be shown that the Veteran's participation in an essential activity or function of the vocational rehabilitation training, services or compensated work therapy program provided or authorized by VA proximately caused the disability or death.  See 38 C.F.R. § 3.361(d)(3).  

According to 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Here, in the absence of other determinative medical evidence, the Board finds that a VA examination and medical opinion are needed to properly adjudicate this § 1151 claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, this § 1151 claim is again REMANDED for the following additional development and consideration:  

1.	Determine whether there are any outstanding VA vocational rehabilitation records pertinent to this § 1151 claim.  The Veteran does not believe all of these records are accounted for and in the file, just some.  So if efforts to obtain other vocational rehabilitation records prove futile, this must be documented in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

2.	Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this, too, must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).


3.	Schedule a VA compensation examination to obtain responses to the questions posed below.  

After examining the Veteran and reviewing the file, the examiner should indicate:  

(a) What, if any, are the current diagnosis(es) relative to the Veteran's claimed chronic neck, left shoulder, left knee, left leg, and left testicle disabilities?
(b) For each diagnosis offered, what is the likelihood (very likely, as likely as not, or unlikely) it was caused by injuries from a horse-shoeing accident in approximately August 2006, during the course of his vocational rehabilitation course in farrier training?
(c) For each diagnosis noted above, is such consequent disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this vocational rehabilitation training services?  In answering this question, specifically consider whether the Veteran's horse-shoeing injury in approximately August 2006 constituted participation in an essential activity or function of the vocational rehabilitation training in farrier training.
(d) For each diagnosis noted above (that is NOT due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA), is such disability due to an event not reasonably foreseeable as part of his VA vocational rehabilitation training in approximately August 2006?  In answering this question, specifically consider whether his horse-shoeing injury in August 2006 constituted participation in an essential activity or function of the vocational rehabilitation training in farrier training.

The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.

The examination should include any necessary diagnostic testing or evaluation.

The claims file must be made available to, and reviewed by, the examiner for the Veteran's pertinent medical and other history, including a complete copy of this remand.  

The examiner must discuss the rationale of all conclusions and/or opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  


4.	Then readjudicate this § 1151 claim in light of any additional evidence, including considering whether the Veteran was participating in an essential activity or function that was part of his vocational rehabilitation program when injured by the horse on the day in question.  If this claim is not granted to his satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


